Case 7:18-cr-00818-VB Document 22 Filed 01/21/20 Page 1 of 1

LAW OFFICES
JOHN S. WALLENSTEIN

    

(516) 742-5600 Fax (516) 742-5040. SSECALLY FLLED

Email: JSWallensteinEsq@outlook.¢om

 

 

January 21, 2020

 
 
      
     

BY ECF

Hon. Vincent Briccetti

United States District Court, SDNY
300 Quarropas Street

White Plains, New York 10601

APPLICATION GRANTED
SOO D:
\

Vincent L. ri etti, U.S.D.J.
Dated:_l/71 | *©
ite Plains, NY

Motions in limine in this matter are due today, and trial is scheduled to
commence on February 24. The parties have been engaging in plea
negotiations, which may well result in a resolution. Therefore, we respectfully

request that the motion deadline be extended for one week, until January 28, |
2020. re

  

Re: United States v. Chester Brown
Docket # 18 CR 818 (VB)

Dear Judge Briccetti,

——————

I have discussed this with AUSAs Jamie Bagliebter and Courtney Heavey
and the Government concurs.

Thank you for your courtesy and consideration.

Respectfully yours,

Digitally signed by JOHN
JOHN S. S. WALLENSTEIN, ESQ.
WALLENSTEIN, ESQ, Date: 2020.01.21
15:37:00 -05'00'

JOHN S. WALLENSTEIN
JSW/hs
